DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions/Rejoinder
Claim 26 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 47 and 49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
Claims 26-47 and 49-54 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record -  Milani et al. (Journal of agricultural and food chemistry, 2012) teach a solid, particulate, urea-based compositions comprising a urea-based compound in particulate nd Paragraph]. Milani does not appear to teach a physical blend (i.e. bulk blend) of the components.

Smith (AU 2012250293 A1) teaches a solid, particulate, urea-based physical blend (e.g. fertilizer blend) composition comprising a urea-based compound in particulate form, coated with a urease inhibitor of the type phosphoric triamide (NBPT), single superphosphate (SSP) in particulate form (e.g. water soluble phosphate), and metal oxides, preferably CaO and/or MgO (e.g. reactive alkaline compounds) [Page 5], the particulate magnesium oxide in the range of from 1 to 15% w/w [Page 8, lines 14-20] and NBPT is added in amounts of about 5% by weight [Page 9, lines 12-18]. However, the range of metal oxides present applies to step (iv) of the method and for a general particulate material, whereas the metal oxide is also added in step (ii) of the method [Page 4, line 4 and Claim 1] in amounts greater than claimed.

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 26 with particular attention to a “physical blend composition” comprising “0.001 to 1 weight% […] of one or more reactive alkaline or alkaline-forming inorganic or organic compounds”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         May 24, 2021